DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 02/11/2022, with respect to objections to the specification and drawings have been fully considered and are persuasive.  The objections to the specification and drawings were obviated by amendments.  The objections of the specification and drawings have been withdrawn. 
Applicant's arguments, see page 10, filed 02/11/2022, with respect claim objections have been fully considered but they are not persuasive.  One of the claim objections to claim 4 is maintained; all other claim objections previously made in the Non-Final Rejection on 09/13/2021 have been obviated by the amendments to the claims.  The Examiner also notes that a new claim objection is present as a result of the amendments to the claims. 
Applicant’s arguments, see page 10, filed 02/11/2022, with respect to 35 U.S.C 112(b) claim rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) claim rejections are obviated and overcome by amendments to the claims.  The 35 U.S.C 112(b) claim rejections have been withdrawn. 
Applicant’s arguments, see page 11, filed 02/11/2022, with respect to 35 U.S.C 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 objected to because of the following informalities:  
Line 9: “or the photodiodes are aligned, in another window” should be changed to “or the photodiodes, are aligned in another window”.  Please move comma.
Claim 16 objected to because of the following informalities:  
Lines 3-4: “a reflective mode oximetry sensors” should be changed to “a reflective mode oximetry sensor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2017/0071483) in view of von Badinski, et al. (U.S PGPub No. 2019/0204865) and Wasson, et al. (U.S Patent No. 10,918,289) (previously-cited). 

Regarding claim 1, Wang teaches (Figure 1, elements 100, 155A, and 155B) a vital signs monitoring ring with integrated display (abstract, paragraphs [0015] and [0019]) comprising: (Figure 1, element 100) a ring housing (abstract, paragraph [0004] – ring body, e.g. ring housing), (Figure 1, elements 135 and 140 – first and second portions of interior surface 110, e.g. first and second windows) the ring housing comprising at least two windows (paragraph [0017]); and (Figure 1, element 165) a printed circuit board assembly (PCBA) layer configured to be attached to the ring housing (paragraph [0020] – The printed circuit board can be a flexible printed circuit board), the PCBA layer comprising: (Figure 1, elements 100, 155A, and 155B) a display section, wherein the display is a printed display (paragraph [0019]); (Figure 1, elements 115, 120, 145) a sensor section (paragraphs [0016] and [0018]); (Figure 1, elements 125 – light emitter, 130 – photodetector, 135 – first window, 140 – second window) a transmission mode oximetry measurement section configured to be in alignment with the at least two windows (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface.  Generally diametric relative to interior surface, e.g. configured to be in alignment); wherein (Figure 1, elements 155A and 155B) the display section is configured to display physiological information signals associated with a user by sensing the physiological signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the transmission mode oximetry measurement section (paragraph [0019] – The various biometric data measured by the device may be displayed on multiple displays).  Wang does not necessarily teach the limitations of instant claim 1, that is wherein the vital signs monitoring ring with integrated supply comprises a reflective mode oximetry measurement section configured to work in combination with the transmission mode oximetry measurement section; a power supply; and a switch configured to power on the vital signs monitoring ring with integrated display via the power supply, wherein the display section is configured to display action parameters associated with a user by sensing the action signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the transmission mode oximetry measurement section.
Von Badinski teaches (Figure 1) a wearable computing device (WCD) in the form of a ring that can be worn on the finger of a human user (abstract).  Von Badinski teaches (Figure 3B) wherein the WCD comprises an interior window that contains sensor modules including a temperature sensor, a red LED, a light sensor, and an infra-red LED (paragraph [0167]).  Von Badinski teaches (Figure 2, elements 210 and 220) that the WCD contains a processor module and sensor modules that enable the WCD to perform multiple functions including pedometer, sleep monitor, heart rate sensor, pulse oximetry and skin temperature (paragraph [0169]).  Von Badinski teaches (Figure 15A, elements 1500 and 1516) that the internal housing of the WCD includes an internal housing that can include one or more windows that can allow electromagnetic radiation to pass therethrough, allowing it to fall incident upon components disposed within the housing and allowing EM radiation sources within the housing to exit the housing (paragraph [0207]).   Von Badinski also teaches (Figure 2, element 280) that the WCD can also include a battery module that provides electrical power for the WCD (paragraph [0162]).  Von Badinski further teaches that the WCD can be used to power off/on the WCD and turning on/off an LED light of the WCD (paragraph [0270]).  Von Badinski further teaches that the WCD includes a status indicator module that can include suitable indicator devices including a single color LED, an electrophoretic ink (or “e-ink”) display, a persistent display, or the like (paragraph [0174]).  This indicator module can be utilized to visually communicate with the user (paragraph [0174]).  The user could program a fitness goal (e.g., target heart rate) to the WCD so that, for example, a green color can be displayed when the heart rate is below the target, a yellow color can be displayed when the target is reached, and a red color when the heart rate is above a certain percentage of the set target (paragraph [0174).  Von Badinski even further teaches that the activity level of the user can be monitored and that a predetermined activity threshold comprises an accelerometer measurement (paragraphs [0052] and [0054]).  Von Badinski even further teaches that the WCD can incorporate an accelerometer that tracks an activity level, such as steps taken or number of laps swum in a pool (paragraph [0167]).
Wasson teaches a ring-shaped wearable device for detecting biometrics with a light source and a photodetector directed towards a digit wearing the ring-shaped device (abstract).  Wasson teaches that the device is capable of detecting pulse oximetry (Column 1, lines 6-20).  Wasson teaches that the ring can comprise a compact housing including light source(s) for sending light through, or towards, the finger and photodetector(s) for detecting the light that is reflected from and/or transmitted through at least a portion of the finger (Column 1, lines 59-63).  Wasson teaches (Figure 3, elements 202, 204a, 204b) that measurements of oxygen saturation (SpO2), pulse, blood pressure, glucose levels, lipid concentration, carboxyhemoglobin levels, hemoglobin concentration (hematocrit levels), etc. can largely be taken by measuring the transmission and/or reflection of light through a user’s finger (Column 4, lines 12-26).  Wasson teaches (Figure 1, element 104) that the ring can have a rigid area holding a printed circuit board with a flexible band completing the ring (Column 8, lines 12-20).  Wasson teaches (Figure 8, element 806) that the device includes a display that can display heartrate, ECG data, blood oxygen saturation levels, and other metrics of the user (Column 14, lines 43-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with the teachings of Von Badinski’s wearable computing device.  Both Wang and Von Badinski teach devices that are in the form of a ring to be worn on the user’s finger.  One of ordinary skill in the art would have recognized that both Wang and Von Badinski’s devices incorporate display devices that communicate measured biometric parameters to the user.  One of ordinary skill in the art would have recognized that although Wang does not specifically teach it, Wang’s device would have required a power supply to operate as the device includes a PCB, light emitters, and sensors.  One of ordinary skill in the art would have found it obvious that the device would have incorporated some kind of on/off mechanism, such as a switch.  One of ordinary skill would desire such a feature as it would allow the user to turn off and conserve power when the device is not intended to be used.  One of ordinary skill in the art would have wanted to have implemented Von Badinski’s teaching of displaying action parameters (e.g., displaying the success of the heart rate target example or displaying steps walked or number of laps swum) associated with a user by sensing action signals (e.g., activity signals measured by an accelerometer of the device).  One of ordinary skill in the art would have wanted to implement such a parameter so that the user can monitor activity levels along with physiological parameters.  Implementing a feature to monitor activity levels is a good way to encourage users to be active, which can lead to physiological parameters that are in desirable ranges.  It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with Wasson’s teachings of a ring-shaped wearable device for detecting biometrics with a light source and a photodetector.  Both Wang and Wasson teach devices that are in the form of a ring to be worn on the user’s finger and wherein the ring includes a printed circuit board to include sensors and photodetectors to determine oximetry measurements.  One of ordinary skill in the art would have recognized reflective mode oximetry is an alternative mode to transmission mode oximetry, both of which can be used to determine vital signs measurements.  One of ordinary skill in the art would have found it obvious to include both modes and would have found it reasonable to implement both modes based on Wasson’s teachings (see at least Figure 3, element 204 of Wasson).  One of ordinary skill in the art would have recognized that both modes operate based on the components of light sources and photodetectors, which the devices of Wang and Wasson both have.  One of ordinary skill in the art would have desired the option to perform both modes for the sake of comparing measurements and for the possibility that certain metrics are better determined using one mode of the other.
Therefore, claim 1 is unpatentable over Wang, et al., Wasson, et al. and Von Badinski, et al.

Regarding claims 2, 9, and 17, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 1 and claim 7, as stated hereinabove.  Wang further teaches (Figure 1, element 100) wherein the sensor section includes an electrocardiogram (ECG) sensor (paragraph [0016]) and (Figure 1, element 145) a temperature sensor (paragraph [0018]).  Von Badinski further teaches wherein the sensor section includes at least one of an accelerometer (paragraph [0167]).  Neither Wang nor von Badinski teach the limitation of instant claim 2, that is wherein the sensor section includes at least one of a pH sensor.
Wasson teaches a ring-shaped wearable device for detecting biometrics with a light source and a photodetector directed towards a digit wearing the ring-shaped device (abstract).  Wasson teaches that the device is capable of detecting pulse oximetry (Column 1, lines 6-20).  Wasson teaches (Figure 5, element 510) that the ring may include environmental sensors such as accelerometers (Column 8, lines 61-64).  Wasson teaches (Figure 8, element 806) that the device includes a display that can display heartrate, ECG data, blood oxygen saturation levels, and other metrics of the user (Column 14, lines 43-45).  Wasson also teaches that the device can track skin and/or body temperature and pH levels, along with many other physiological metrics (Column 15, lines 21-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang and von Badinski with the teachings of Wasson.  Like Wang and von Badinski, Wasson teaches vital signs monitoring ring that is capable of measuring physiological and activity levels.  One of ordinary skill in the art would have wanted a device to be able to measure as many parameters as possible in order to get a more complete view of a user’s health.  One of ordinary skill in the art would have found it obvious to incorporate such measures of physiological and activity parameters since the combined teachings of Wang, von Badinski, and Wasson show that a ring vital signs monitoring device is capable of including a temperature sensor, an accelerometer, a temperature sensor, and a pH sensor.  One of ordinary skill in the art would want a pH sensor because it is important that the pH of blood stay within a specified range for the body’s metabolic processes and systems to work well.  
Therefore, claims 2, 9, and 17 are unpatentable over Wang, et al., von Badinski, et al., and Wasson, et al.  

Regarding claim 4, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 1, as stated hereinabove.  Wang also teaches wherein the transmission mode oximetry measurement components{YB:00926925.DOCX }-21-Attorney Docket No. JABI-158-A are further comprising: (Figure 1, elements 125 and 135) first wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); (Figure 1, element 125 – includes red and infrared lights) second wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); and (Figure 1, element 130) photodiodes configured to capture transmitted light traveling through the digit (paragraph [0017]), wherein (Figure 1, elements 125, 130, 135, and 140) one of the first wavelength light emitting diodes and the second wavelength light emitting diodes, or the photodiodes are aligned in one window of the at least two windows (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface. Diametric, e.g. configured to be in alignment) and a remaining one of the first wavelength light emitting diodes and the second wavelength light emitting diodes, or the photodiodes are aligned in another window of the at least two windows (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface.  Diametric, e.g. configured to be in alignment).  
Therefore, claim 4 is unpatentable over Wang, et al., von Badinski, et al, and Wasson, et al.

Regarding claim 5, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 4, as stated hereinabove.  Wang also teaches wherein (Figure 1, element 160) the PCBA layer is a double surface populated PCBA layer and further includes a wireless component which is configured to transmit at least sensor data to a monitoring device (paragraph [0020]. Based on the Applicant’s description of a double surface populated PCBA layer in the instant specification (paragraph [0049]), the Examiner contends that Wang still teaches this limitation.  Wang’s PCBA layer can measure electrical potential of the device and is configured to electrically connect the various elements thereof, i.e., double surface populated PCBA layer).  
Therefore, claim 5 is unpatentable over Wang, et al., von Badinski, et al, and Wasson, et al.

Regarding claim 6, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 4, as stated hereinabove.  Wang further teaches wherein the PCBA layer further comprises (Figure 2, element 215) a processor (paragraph [0024]), the processor configured to: (Figures 3 and 4) filter the captured light signal to determine a first wavelength signal and a second wavelength signal (paragraph [0017] – encoding and processing, e.g. filtering; paragraphs [0030]-[0031]); (Figures 3 and 4) generate an oximetry signal from the first wavelength signal and the second wavelength signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); (Figures 3-4) determine signal characteristics of the oximetry signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); determine absorption ratio measurements from the determined signal characteristics of the oximetry signal (paragraph [0017] – identifying light absorption data relative to the user’s finger); calibrate the absorption ratio measurements (paragraph [0017] – identifying light absorption data relative to the user’s finger. One of ordinary skill in the art would have found it obvious that the data would be calibrated in order to achieve reliable results.); and predict an oximetry level (paragraph [0017] – The PO (pulse oximeter) component may be configured to continuously monitor and measure the user’s oxygen saturation measurements, e.g. make a prediction.).  
Therefore, claim 6 is unpatentable over Wang, et al., von Badinski, et al, and Wasson, et al.

Regarding claim 7, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 1, as stated hereinabove.  Von Badinski also teaches wherein (Figure 9A, element 910) the ring housing further includes a charging port (paragraph [0177]), the power source configured to be charged via the charging port (paragraphs [0009], [0173], and [0177]).  
Therefore, claim 7 is unpatentable over Wang, et al., von Badinski, et al., and Wasson, et al.

Regarding claim 8, Wang teaches (Figure 1, elements 100, 155A, and 155B) a vital signs monitoring ring with integrated display (abstract, paragraphs [0015] and [0019]) comprising: (Figure 1, elements 100, 155A, and 155B) a first layer having a printed display section (paragraph [0019]); (Figure 1, elements 115, 120, 145) a second layer having a sensor section (paragraphs [0016] and [0018]); and (Figure 1, elements 125 – light emitter, 130 – photodetector, 135 – first window, 140 – second window) a third layer having an oximetry sensor (paragraph [0017]), wherein (Figures 1 and 2) the first layer, the second layer, and the third layer are electrically and mechanically connected and collectively configured to be in a cylindrical configuration (paragraphs [0016] and [0017]), {YB:00926925.DOCX }-22-Attorney Docket No. JABI-158-Aand wherein (Figure 1, elements 155A and 155B) the display section is configured to display physiological parameters associated with a user by sensing the physiological signals from a digit of user wearing the vital signs monitoring ring using at least the sensor section and the oximetry sensor (paragraph [0019] – The various biometric data measured by the device may be displayed on multiple displays).  Wang does not necessarily teach the limitations of instant claim 8, that is wherein the oximetry sensor is implemented using a transmissive oximeter and a reflective oximeter, a first layer has an activation switch, a second layer has a power supply, wherein activation of the activation switch powers on the vital signs monitoring ring via the power supply, and wherein the display section is configured to display action parameters associated with a user by sensing the action signals from a digit of the user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the oximetry sensor.  
Von Badinski teaches (Figure 1) a wearable computing device (WCD) in the form of a ring that can be worn on the finger of a human user (abstract).  Von Badinski teaches (Figure 3B) wherein the WCD comprises an interior window that contains sensor modules including a temperature sensor, a red LED, a light sensor, and an infra-red LED (paragraph [0167]).  Von Badinski teaches (Figure 2, elements 210 and 220) that the WCD contains a processor module and sensor modules that enable the WCD to perform multiple functions including pedometer, sleep monitor, heart rate sensor, pulse oximetry and skin temperature (paragraph [0169]).  Von Badinski teaches (Figure 15A, elements 1500 and 1516) that the internal housing of the WCD includes an internal housing that can include one or more windows that can allow electromagnetic radiation to pass therethrough, allowing it to fall incident upon components disposed within the housing and allowing EM radiation sources within the housing to exit the housing (paragraph [0207]).   Von Badinski also teaches (Figure 2, element 280) that the WCD can also include a battery module that provides electrical power for the WCD (paragraph [0162]).  Von Badinski further teaches that the WCD can be used to power off/on the WCD and turning on/off an LED light of the WCD (paragraph [0270]).  Von Badinski further teaches that the WCD includes a status indicator module that can include suitable indicator devices including a single color LED, an electrophoretic ink (or “e-ink”) display, a persistent display, or the like (paragraph [0174]).  This indicator module can be utilized to visually communicate with the user (paragraph [0174]).  The user could program a fitness goal (e.g., target heart rate) to the WCD so that, for example, a green color can be displayed when the heart rate is below the target, a yellow color can be displayed when the target is reached, and a red color when the heart rate is above a certain percentage of the set target (paragraph [0174).  Von Badinski even further teaches that the activity level of the user can be monitored and that a predetermined activity threshold comprises an accelerometer measurement (paragraphs [0052] and [0054]).  Von Badinski even further teaches that the WCD can incorporate an accelerometer that tracks an activity level, such as steps taken or number of laps swum in a pool (paragraph [0167]).
Wasson teaches a ring-shaped wearable device for detecting biometrics with a light source and a photodetector directed towards a digit wearing the ring-shaped device (abstract).  Wasson teaches that the device is capable of detecting pulse oximetry (Column 1, lines 6-20).  Wasson teaches that the ring can comprise a compact housing including light source(s) for sending light through, or towards, the finger and photodetector(s) for detecting the light that is reflected from and/or transmitted through at least a portion of the finger (Column 1, lines 59-63).  Wasson teaches (Figure 3, elements 202, 204a, 204b) that measurements of oxygen saturation (SpO2), pulse, blood pressure, glucose levels, lipid concentration, carboxyhemoglobin levels, hemoglobin concentration (hematocrit levels), etc. can largely be taken by measuring the transmission and/or reflection of light through a user’s finger (Column 4, lines 12-26).  Wasson teaches (Figure 1, element 104) that the ring can have a rigid area holding a printed circuit board with a flexible band completing the ring (Column 8, lines 12-20).  Wasson teaches (Figure 8, element 806) that the device includes a display that can display heartrate, ECG data, blood oxygen saturation levels, and other metrics of the user (Column 14, lines 43-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with the teachings of Von Badinski’s wearable computing device.  Both Wang and Von Badinski teach devices that are in the form of a ring to be worn on the user’s finger.  One of ordinary skill in the art would have recognized that both Wang and Von Badinski’s devices incorporate display devices that communicate measured biometric parameters to the user.  One of ordinary skill in the art would have recognized that although Wang does not specifically teach it, Wang’s device would have required a power supply to operate as the device includes a PCB, light emitters, and sensors.  One of ordinary skill in the art would have found it obvious that the device would have incorporated some kind of on/off mechanism, such as a switch.  One of ordinary skill would desire such a feature as it would allow the user to turn off and conserve power when the device is not intended to be used.  One of ordinary skill in the art would have wanted to have implemented Von Badinski’s teaching of displaying action parameters (e.g., displaying the success of the heart rate target example or displaying steps walked or number of laps swum) associated with a user by sensing action signals (e.g., activity signals measured by an accelerometer of the device).  One of ordinary skill in the art would have wanted to implement such a parameter so that the user can monitor activity levels along with physiological parameters.  Implementing a feature to monitor activity levels is a good way to encourage users to be active, which can lead to physiological parameters that are in desirable ranges.  It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with Wasson’s teachings of a ring-shaped wearable device for detecting biometrics with a light source and a photodetector.  Both Wang and Wasson teach devices that are in the form of a ring to be worn on the user’s finger and wherein the ring includes a printed circuit board to include sensors and photodetectors to determine oximetry measurements.  One of ordinary skill in the art would have recognized reflective mode oximetry is an alternative mode to transmission mode oximetry, both of which can be used to determine vital signs measurements.  One of ordinary skill in the art would have found it obvious to include both modes and would have found it reasonable to implement both modes based on Wasson’s teachings (see at least Figure 3, element 204 of Wasson).  One of ordinary skill in the art would have recognized that both modes operate based on the components of light sources and photodetectors, which the devices of Wang and Wasson both have.  One of ordinary skill in the art would have desired the option to perform both modes for the sake of comparing measurements and for the possibility that certain metrics are better determined using one mode of the other.
Therefore, claim 8 is unpatentable over Wang, et al., Von Badinski, et al., and Wasson, et al.

Regarding claim 11, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 9, as stated hereinabove.  Wang also teaches wherein the transmissive oximeter is further comprising: (Figure 1, elements 125 and 135) first wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); (Figure 1, element 125 – includes red and infrared lights) second wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); and (Figure 1, element 130) photodiodes configured to capture transmitted light traveling through the digit (paragraph [0017]). 
Therefore, claim 11 is unpatentable over Wang, et al., von Badinski, et al., and Wasson, et al.

Regarding claim 12, Wang, in view of von Badinski and Wasson, renders obvious the ring of claim 11, as stated hereinabove.  Wasson also teaches wherein (Figure 3, elements 202, 204a, 204b) the reflective oximeter is further comprising: photodiodes configured to capture transmitted light reflected from the digit (Column 4, lines 12-26).
	Therefore, claim 12 is unpatentable over Wang, et al., von Badinski, et al, and Wasson, et al.

Regarding claim 16, Wang teaches (Figure 1, elements 100, 155A, and 155B) a vital signs monitoring ring with integrated display (abstract, paragraphs [0015] and [0019]) comprising: (Figure 1, elements 100, 155A, and 155B) a display layer including a printed display (paragraph [0019]); and (Figure 1, elements 115, 120, 145) a sensor layer (paragraphs [0016] and [0018]) including at least (Figure 1, element 145) a temperature sensor (paragraph [0018]), and (Figure 1, elements 125 – light emitter, 130 – photodetector, 135 – first window, 140 – second window) a transmission mode oximetry sensor (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface.  Generally diametric relative to interior surface, e.g. configured to be in alignment), wherein (Figures 1 and 2) the display layer and the sensor layer are electrically and mechanically connected and collectively configured to be in a cylindrical configuration (paragraphs [0016] and [0017]), and wherein (Figure 1, elements 155A and 155B) the display section is configured to display sensor data associated with a user by sensing signals from a digit of user wearing the vital signs monitoring ring with integrated display using the temperature sensor (), and the transmission mode oximetry sensor (paragraph [0019] – The various biometric data measured by the device may be displayed on multiple displays).  Wang does not necessarily teach the limitations of instant claim 16, that is wherein the vital signs monitoring ring with integrated supply comprises a switch, wherein activation of the switch powers on the vital signs monitoring ring via a power supply.  Wang also does not teach wherein the sensor layer includes an accelerometer and a reflective mode oximetry sensor, and wherein the display section is configured to display sensor data associated with a user by sensing signals from a digit of the user wearing the vital signs monitoring ring using at least the accelerometer.
Von Badinski teaches (Figure 1) a wearable computing device (WCD) in the form of a ring that can be worn on the finger of a human user (abstract).  Von Badinski teaches (Figure 3B) wherein the WCD comprises an interior window that contains sensor modules including a temperature sensor, a red LED, a light sensor, and an infra-red LED (paragraph [0167]).  Von Badinski teaches (Figure 2, elements 210 and 220) that the WCD contains a processor module and sensor modules that enable the WCD to perform multiple functions including pedometer, sleep monitor, heart rate sensor, pulse oximetry and skin temperature (paragraph [0169]).  Von Badinski teaches (Figure 15A, elements 1500 and 1516) that the internal housing of the WCD includes an internal housing that can include one or more windows that can allow electromagnetic radiation to pass therethrough, allowing it to fall incident upon components disposed within the housing and allowing EM radiation sources within the housing to exit the housing (paragraph [0207]).   Von Badinski also teaches (Figure 2, element 280) that the WCD can also include a battery module that provides electrical power for the WCD (paragraph [0162]).  Von Badinski further teaches that the WCD can be used to power off/on the WCD and turning on/off an LED light of the WCD (paragraph [0270]).  Von Badinski further teaches that the WCD includes a status indicator module that can include suitable indicator devices including a single color LED, an electrophoretic ink (or “e-ink”) display, a persistent display, or the like (paragraph [0174]).  This indicator module can be utilized to visually communicate with the user (paragraph [0174]).  The user could program a fitness goal (e.g., target heart rate) to the WCD so that, for example, a green color can be displayed when the heart rate is below the target, a yellow color can be displayed when the target is reached, and a red color when the heart rate is above a certain percentage of the set target (paragraph [0174).  Von Badinski even further teaches that the activity level of the user can be monitored and that a predetermined activity threshold comprises an accelerometer measurement (paragraphs [0052] and [0054]).  Von Badinski even further teaches that the WCD can incorporate an accelerometer that tracks an activity level, such as steps taken or number of laps swum in a pool (paragraph [0167]).
Wasson teaches a ring-shaped wearable device for detecting biometrics with a light source and a photodetector directed towards a digit wearing the ring-shaped device (abstract).  Wasson teaches that the device is capable of detecting pulse oximetry (Column 1, lines 6-20).  Wasson teaches that the ring can comprise a compact housing including light source(s) for sending light through, or towards, the finger and photodetector(s) for detecting the light that is reflected from and/or transmitted through at least a portion of the finger (Column 1, lines 59-63).  Wasson teaches (Figure 3, elements 202, 204a, 204b) that measurements of oxygen saturation (SpO2), pulse, blood pressure, glucose levels, lipid concentration, carboxyhemoglobin levels, hemoglobin concentration (hematocrit levels), etc. can largely be taken by measuring the transmission and/or reflection of light through a user’s finger (Column 4, lines 12-26).  Wasson teaches (Figure 1, element 104) that the ring can have a rigid area holding a printed circuit board with a flexible band completing the ring (Column 8, lines 12-20).  Wasson teaches (Figure 8, element 806) that the device includes a display that can display heartrate, ECG data, blood oxygen saturation levels, and other metrics of the user (Column 14, lines 43-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with the teachings of Von Badinski’s wearable computing device.  Both Wang and Von Badinski teach devices that are in the form of a ring to be worn on the user’s finger.  One of ordinary skill in the art would have recognized that both Wang and Von Badinski’s devices incorporate display devices that communicate measured biometric parameters to the user.  One of ordinary skill in the art would have recognized that although Wang does not specifically teach it, Wang’s device would have required a power supply to operate as the device includes a PCB, light emitters, and sensors.  One of ordinary skill in the art would have found it obvious that the device would have incorporated some kind of on/off mechanism, such as a switch.  One of ordinary skill would desire such a feature as it would allow the user to turn off and conserve power when the device is not intended to be used.  One of ordinary skill in the art would have wanted to have implemented Von Badinski’s teaching of displaying action parameters (e.g., displaying the success of the heart rate target example or displaying steps walked or number of laps swum) associated with a user by sensing action signals (e.g., activity signals measured by an accelerometer of the device).  One of ordinary skill in the art would have wanted to implement such a parameter so that the user can monitor activity levels along with physiological parameters.  Implementing a feature to monitor activity levels is a good way to encourage users to be active, which can lead to physiological parameters that are in desirable ranges.  It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with Wasson’s teachings of a ring-shaped wearable device for detecting biometrics with a light source and a photodetector.  Both Wang and Wasson teach devices that are in the form of a ring to be worn on the user’s finger and wherein the ring includes a printed circuit board to include sensors and photodetectors to determine oximetry measurements.  One of ordinary skill in the art would have recognized reflective mode oximetry is an alternative mode to transmission mode oximetry, both of which can be used to determine vital signs measurements.  One of ordinary skill in the art would have found it obvious to include both modes and would have found it reasonable to implement both modes based on Wasson’s teachings (see at least Figure 3, element 204 of Wasson).  One of ordinary skill in the art would have recognized that both modes operate based on the components of light sources and photodetectors, which the devices of Wang and Wasson both have.  One of ordinary skill in the art would have desired the option to perform both modes for the sake of comparing measurements and for the possibility that certain metrics are better determined using one mode of the other.
Therefore, claim 16 is unpatentable over Wang, et al., Von Badinski, et al., and Wasson, et al.

Allowable Subject Matter
Claims 3, 10, 13-15, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 10, and 18, the claimed subject matter is found to include allowable subject matter primarily because the prior art of record (namely Wang, Von Badinski, and Wasson) does not teach or render obvious wherein the pH sensor is implemented using the first printed silver-silver chloride electrode and the second printed silver-silver chloride electrode.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 3, 10, and 18.  Due to their dependency on claims 10 and 18, instant claims 13-15 and 19-20 are also considered to contain allowable subject matter.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792